Citation Nr: 0808733	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  02-02 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether forfeiture of the appellant's rights to Department of 
Veterans Affairs (VA) death pension benefits under the 
provisions of 38 U.S.C.A. § 6103(a) is proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had recognized service with the Commonwealth Army 
of the Philippines in the service of the Armed Forces of the 
United States from December 1941 until his death in May 1942.  
The appellant was married to the veteran at the time of his 
death.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).   The appellant 
testified at a local RO hearing in March 2001.   

The issue on appeal was originally before the Board in 
December 2003 as an attempt to reopen a claim which was 
subject to a prior final denial.  In December 2003, the Board 
remanded the claim to cure a procedural defect.  The issue on 
appeal was again before the Board in April 2005.  At that 
time, the Board determined that new and material evidence had 
been received to reopen the claim for revocation of the 
forfeiture of entitlement to VA benefits.  The Board directed 
that the reopened claim be remanded to cure a procedural 
defect.  The issue on appeal on the title page has been 
changed to reflect this development.  


FINDING OF FACT

The appellant submitted a fraudulent affidavit and also 
falsely testified at a deposition relating to her 
relationship with G.M.; the evidence is clear and convincing 
that she knowingly submitted false or fraudulent statements 
in support of her claim.

CONCLUSION OF LAW

The statutory criteria for forfeiture of the appellant's 
rights, claims, and benefits under the laws administered by 
VA have been met beyond a reasonable doubt. 38 U.S.C.A. § 
6103 (West 2002); 38 C.F.R. §§ 3.901, 3.905 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  As to the matter of 
forfeiture for fraud, the VCAA does not apply since 
regulations pertaining to forfeiture have their own notice 
and development provisions.

Under 38 C.F.R. § 3.905(b), forfeiture of benefits under § 
3.901 or § 3.902 will not be declared until the person has 
been notified by the Regional Counsel or, in VA Regional 
Office, Manila, Philippines, the Adjudication Officer, of the 
right to present a defense.  Such notice shall consist of a 
written statement sent to the person's latest address of 
record setting forth the following: (1) The specific charges 
against the person; (2) A detailed statement of the evidence 
supporting the charges, subject to regulatory limitations on 
disclosure of information; (3) Citation and discussion of the 
applicable statute; (4) The right to submit a statement or 
evidence within 60 days, either to rebut the charges or to 
explain the person's position; (5) The right to a hearing 
within 60 days, with representation by counsel of the 
person's own choosing, and (6) Notification that fees for the 
representation are limited in accordance with 38 U.S.C.A. § 
5904(c) and that no expenses incurred by a claimant, counsel 
or witness will be paid by VA.

VA has substantially complied with these provisions.  A 
November 1972 letter to the appellant notified her of the 
specific charges against her and provided a detailed 
statement of the evidence supporting the charges.  The 
November 1972 letter provided the pertinent statute and 
discussed its application.  The appellant was informed of her 
right to submit evidence within 60 days of notification and 
that she had the right to a hearing with representation by 
counsel.  The appellant was also notified that any hearing 
would be conducted without cost to the government.  The 
letter did not expressly inform the appellant that fees for 
representation were limited pursuant to 38 U.S.C.A. § 
5904(c).  The Board finds this failure to constitute non-
prejudicial error.  There is no indication in the claims file 
that the appellant contacted an attorney or considered 
contacting an attorney to help in representation.  There is 
no current allegation by the appellant that, but for the lack 
of notification, she would have engaged an attorney.  The 
Board notes that the issue on appeal was remanded in April 
2005 for compliance with VCAA.  However, upon further review, 
the Board has determined that VCAA does not apply to the 
current claim.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appellant has submitted numerous statements in her 
support, and all known and available evidence relevant to 
this forfeiture action has been collected for review.  The 
evidence on file does not show, and the appellant does not 
contend, that there is any additional evidence relevant to 
this appeal that remains outstanding.  No additional 
assistance or notification is necessary.  Adjudication of the 
claim at this time will not be prejudicial to the appellant.  




Criteria

With certain exceptions not pertinent to this appeal, any 
person who knowingly makes or causes to be made or conspires, 
combines, aids, or assists in, agrees to, arranges for, or in 
any way procures the making or presentation of a false or 
fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper, concerning any claim for benefits under 
any of the laws administered by the Secretary, shall forfeit 
all rights, claims, and benefits under all laws administered 
by the Secretary.  38 U.S.C.A. § 6103(a).  Fraud is defined 
as an act committed in perpetration of one of the above-
listed actions.  38 C.F.R. § 3.901.

A forfeiture action is an adversarial process initiated by 
VA.  The United States Court of Appeals for Veterans Claims 
(Court) has held, in essence, that this process requires the 
application of a "beyond a reasonable doubt standard" to 
declare a forfeiture.  See Trilles v. West, 13 Vet. App. 314, 
320-22, 326-27 (2000). Consequently, the Board must determine 
whether the evidence establishes "beyond a reasonable doubt" 
that the appellant knowingly made, caused to be made, or 
presented false or fraudulent statements concerning a claim 
for benefits.  The determination of whether the appellant 
knowingly submitted false or fraudulent evidence to VA is a 
question of fact.  See Macarubbo v. Gober, 10 Vet. App. 388 
(1997).

Factual Background

In May 1946, the appellant was awarded death pension 
benefits.  

Thereafter, the RO received a March 1949 letter from an 
individual, who claimed that the appellant was living in a 
marital relationship with another man, G.M.

In a November 1952 Memorandum Decision, the Solicitor in the 
Office of the Assistant Administrator of Claims of the United 
States determined that the conduct of the appellant and G.M. 
living together for a number of years appeared to be an 
ostensibly married relationship.  It was concluded that the 
appellant could no longer be recognized as the veteran's 
unremarried widow for the purpose of receiving VA benefits.  
In July 1955, the General Counsel confirmed the opinion of 
the Solicitor that the appellant could not be recognized as 
the veteran's widow as of any date subsequent to March 23, 
1949.

In October 1966, the appellant filed a claim for restoration 
of her VA death benefits.  In the pursuit of her claim, the 
appellant referred to what had at the time been recently 
enacted legislation that had removed the bar to VA benefits 
in the case of remarried widows upon the termination of their 
remarriage through death or divorce.  The appellant asserted 
that her circumstances were consistent with the new 
legislation in that her ostensible marital relationship with 
G.M. had terminated, and that VA benefits could be granted to 
her under such circumstances, effective January 1, 1971, the 
effective date of the new law.

In connection with this claim, the appellant submitted an 
affidavit dated January 1, 1971.  In response to the question 
of whether the appellant was living with anyone as if she 
were married at the time the affidavit was complete, she 
indicated she was not.  She also wrote "[m]y alleged 
paramour simply stopped coming it was obvious to avoid his 
responsibility of supporting me since I lost my death 
compensation benefit."  

A VA field examination report reveals that interviews were 
conducted of nine of the appellant's neighbors in September 
1972.  Some of the interviewees reported that they were 
related to the appellant including one who reported he was 
her elder brother.  All the interviewees reported that the 
appellant and G.M. were living as if they were a married 
couple and some responded that the appellant was known in the 
neighborhood as the wife of G.M.  A review of the local tax 
records which was conducted in September 1972 indicates that 
the appellant and G.M. were listed as owners of property as 
husband and wife.  A deposition of the appellant was also 
conducted by VA in September 1972.  Pertinent statements from 
the appellant were that she was never married to G.M. but 
only lived together as husband and wife without benefit of 
marriage from 1949 to sometime in 1962.  She testified that 
she separated from G.M. in 1962 as he could no longer support 
her.  She testified that she saw G.M. daily as he visited 
with his children but she did not speak with him.  She 
declared that she had not remarried nor lived with any man 
since January 1, 1971 to the date of the deposition.  

In November 1972, the RO issued an administrative decision, 
in which it determined that the appellant had presented false 
and fraudulent evidence in support of her claim.  In reaching 
this conclusion, the RO noted that, in the January 1971 
statement, and in testimony submitted to questions from the 
field examiner in September 1972, the appellant had declared 
that she had separated from G.M. in 1962, and that she was 
residing in the house of his brothers and sisters.  The RO 
found, however, that the evidence consisting of affidavits 
from individuals who were familiar with the appellant and 
G.M. clearly established that the ostensible marital 
relationship between the appellant and G.M. had continued 
before and after January 1971 to the present.  Based on the 
aforementioned evidence, the RO concluded that the appellant 
had furnished false and fraudulent evidence in support of her 
claim.  For this reason, the RO recommended that her case be 
presented to the Director of the Compensation and Pension 
Service for forfeiture consideration.

In a letter dated in May 1973, the RO advised the appellant 
that her case was being presented to the Director of the 
Compensation and Pension Service for forfeiture 
consideration.  The RO explained to the appellant the bases 
of the charges against her, and of her rights in challenging 
these charges.  The record reflects that the appellant did 
not respond to this letter.

In a letter dated in March 1974, the Director of the 
Compensation and Pension Service informed the appellant that 
a decision had been made that she had forfeited all rights to 
benefits under the laws administered by VA.  The Director 
noted that there was a considerable amount of evidence that 
had been obtained, including the testimony of a number of 
people who were well acquainted with the appellant and had 
considerable knowledge of her personal circumstances, 
establishing that the appellant had been living in a husband-
wife relationship with G.M. before and after January 1, 1971, 
and that they continued to live as such at the present time.  
The Director's letter explained that it had been established 
beyond a reasonable doubt that she had knowingly and 
intentionally presented materially false and fraudulent 
statements to VA in an attempt to support her claim for death 
benefits. 

The appellant was listed as G.M.'s surviving spouse on his 
July 1975 death certificate.    

In 1976, the appellant submitted several statements from 
officials and neighbors of hers.  An Acting Barangay Captain 
reported that the appellant had been living without the 
support of anyone since the death of her common-law husband, 
G.M.  Other statements indicate the appellant has been living 
in poverty since the death of G.M.  

In 1978, the appellant submitted more statements in support 
of her claim.  In January 1978, a joint affidavit was 
executed by two teachers.  The affiants indicated that the 
appellant's relationship with G.M. "terminated sometime in 
or about the month of November 1968 when said [G.M.] got sick 
until he died . . ."  An April 1978  Joint Affidavit from a 
Barangay Leader and a Barangay Councilman reveal that the 
appellant's relationship with G.M. "terminated sometime in 
the latter part of 1968 due to sickness of said deceased 
[G.M.] on or about . . ." the date of the veteran's death.  

In 1979, the appellant again submitted affidavits in support 
of her claim.  A January 1979 Joint Affidavit from two 
members of the National Integrated Police indicates that, 
while the appellant and G.M. had a relationship in the eyes 
of the public, they had never lived together as if they were 
husband and wife under one roof due to G.M.'s fear of his 
legitimate wife, M.H.  It was further written that the 
relationship ended in sometime in 1962.  The affiants also 
wrote that the Field Examiner who conducted the examination 
in September 1972, had interviewed biased neighbors of the 
appellant who provided false testimony.  A September 1979 
Affidavit from a Station Commander for the National 
Integrated Police was based on hearsay evidence presented to 
the author by the affiants who produced the January 1979 
Joint Affidavit.  

In July 1980, a retired principal of a public school produced 
an affidavit which indicated that the appellant's 
relationship with G.M. terminated in 1962 and that they did 
not live together as husband and wife in the eyes of the 
community.  A separate affidavit also dated in July 1980, was 
produced by a farmer.  The affiant reported that the 
appellant's relationship with G.M. ended in 1962 due to the 
weak physical condition of G.M.

The appellant submitted a Statement of Marital Relationship 
in April 1982.  The appellant indicated that she had lived 
with another person as husband and wife (other than with the 
deceased veteran).  She indicated that she was in an 
"illicit relationship only" with G.M. and that the 
relationship ended in 1962 "and totally terminated when 
[G.M.] died on July [redacted], 1975."  She reported that she was 
never legally married to G.M. 

In an Affidavit dated in December 1998, two widows reported 
that they were aware of the appellant's relationship with 
G.M. and that the relationship with G.M. ended in July 1975 
with the death of G.M.  The affiants indicated that the 
appellant was never married to G.M.  

The appellant testified at a local RO hearing in March 2001 
that she was still living with G.M. when she was investigated 
in 1972.  She denied being legally married to him.  She 
further testified that she lived with him until his death in 
July 1975 and that she informed people that G.M. was her 
husband.  When the appellant was confronted with the fact 
that, at the time of the September 1972 deposition, she 
stated she had only lived with G.M. from 1949 to 1962, she 
denied this testimony, responding to the effect that her 
living with G.M. was obvious to outsiders and she would have 
no reason to deny this.  

In January 2002, the appellant submitted a statement 
indicating that she was never legally married to G.M. and 
that they separated sometime in 1972.  

Analysis

The issue on appeal revolves around the question of whether 
the appellant knowingly made false or fraudulent statements 
concerning her claim for VA benefits she submitted in 
November 1966.  

The Board finds that the January 1971 Affidavit and the 
September 1972 testimony the appellant provided at the 
deposition constitutes false and material evidence which was 
knowingly submitted in pursuit of VA benefits.                    

A review of the claims file reveals that the appellant's 
written statements and testimony affirmatively demonstrate 
that the appellant was in a relationship with G.M., at least 
up until 1972 and more probably up until the veteran's death 
in 1975.  In a statement which was received in September 
1975, the appellant wrote that her remarried status dissolved 
with the death of G.M. in 1975.  In January 1977, she argued 
that G.M. was stronger than her which caused her to be in a 
relationship with him until 1975.  The appellant also 
testified at the local RO hearing in March 2001 that she was 
still living with G.M. when she was investigated in 1972 and 
continued to do so until his death in July 1975 and that she 
informed people that G.M. was her husband.  The January 2002 
statement from the appellant indicates that she separated 
from G.M. sometime in 1972.  Nowhere in the record does the 
appellant argue that she was not in a relationship with G.M. 
prior to 1972.  There are affidavits which indicate otherwise 
but these are at least balanced out in probative value by 
affidavits which indicate the relationship continued until 
G.M.'s death in 1975.  

The Board finds the fact that the appellant was in a 
relationship with G.M. as husband and wife up until the 
veteran's death is supported by the appellant's name being 
listed as the surviving spouse on G.M.'s death certificate.  

To the extent that there are affidavits which indicate that 
the appellant was not in a relationship with G.M. prior to 
1971, the Board finds the appellant's own self-reported 
history to be more probative of her relationship with G.M.  

Based on the appellant's own statements and testimony, the 
Board finds the evidence of record clearly established beyond 
a reasonable doubt that the appellant was in a relationship 
with G.M. as husband and wife, at the time she executed her 
January 1, 1971 statement and at the time she provided her 
deposition to VA in September 1972.  The Board places great 
probative weight on the appellant's own testimony in March 
2001 wherein she affirmatively indicated that she lived with 
G.M. up until the time of his death.  

Nowhere in the claims file is there evidence from the 
appellant in the form of statements or testimony wherein she 
affirmatively indicates that she did not have a relationship 
with G.M. in 1971 and there is only one statement from the 
appellant wherein she indicates that the relationship ended 
in 1972.  At a minimum, the evidence of record in the form of 
the appellant's own statements and testimony indicates that 
she is not denying that she was in a relationship as husband 
and wife with G.M. in 1971.  The Board places great probative 
value on the appellant's own reports of her relationship with 
G.M. over that of any of the affiants.  The appellant was 
actually involved in the relationship and was in the best 
position to determine its nature and extent versus what the 
affiants witnessed and interpreted based on events they 
witnessed.  

Based on the appellant's statements and testimony, the Board 
finds that she knew that her statement which was submitted in 
1971 and her testimony in September 1972 was false with 
regard to her relationship with G.M.  

On the basis of the all the evidence, it is beyond a 
reasonable doubt that the signing of the January 1971 
statement and the testimony provided at the September 1972 
deposition constitutes the making or presentation of false 
statements by the appellant who was seeking VA benefits, the 
penalty for which is forfeiture of all rights, claims, and 
benefits under all laws administered by the Department of 
Veterans Affairs in accordance with 38 U.S.C.A. § 6103(a). 


ORDER

The declaration of forfeiture of the appellant's rights to VA 
death pension benefits under the provisions of 38 U.S.C.A. § 
6103(a) is proper.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


